Filed 10/13/22 P. v. Androshchuk CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----

 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C094802

           v.                                                                      (Super. Ct. No. 07F07669)

 EDWARD VLADIMIROV ANDROSHCHUK,

                    Defendant and Appellant.



         In 2008, a jury convicted defendant Edward Vladimirov Androshchuk of
kidnapping for robbery and sexual assault, sexual battery, forcible rape, forcible sodomy,
forcible oral copulation, forcible digital penetration, forcible oral copulation in concert,
and rape in concert with force. The jury also found true allegations that triggered
application of the one strike law. The trial court sentenced defendant to an indeterminate
term of 75 years to life plus a consecutive determinate term of 45 years.
         The Legislature subsequently enacted and later amended Penal Code section
30511 to provide a youth offender parole hearing to certain individuals. (Stats. 2013,
ch. 312, § 4; Stats. 2017, ch. 684, § 1.) But the statute excludes a defendant sentenced
under the one strike law. (§ 3051, subd. (h).)



1 Undesignated statutory references are to the Penal Code.


                                                             1
       Defendant nevertheless filed a motion under section 1203.01, asserting that
because he was between 21 and 23 years old at the time he committed his various
offenses, he was entitled to a parole hearing during his 25th year of incarceration and
also, well before that date, entitled to a hearing to present evidence that could be
beneficial in his eventual parole hearing. The trial court appointed counsel for defendant
and ultimately denied his request, concluding defendant is not entitled to such relief
because he was sentenced under the one strike law.
       Defendant now contends the section 3051 exclusion of one-strike offenders
violates equal protection. (See People v. Sands (2021) 70 Cal.App.5th 193, 200 [trial
court order denying relief in this context is appealable as a postjudgment order affecting
the defendant’s substantial rights]; see § 1237, subd. (b).) Because defendant did not
raise this claim in the trial court, he only asserts a facial challenge to section 3051. (See
In re Sheena K. (2007) 40 Cal.4th 875, 881-882, 885 [although an as-applied challenge to
a law is generally forfeited when not raised at the trial level, a facial challenge is not].)
       We conclude the section 3051 exclusion of one-strike offenders withstands
rational basis scrutiny and does not violate equal protection. We will affirm the trial
court’s order.
                                        DISCUSSION
                                               A
       The equal protection clause of the federal Constitution provides that no state shall
“deny to any person within its jurisdiction the equal protection of the laws.” (U.S.
Const., 14th Amend., § 1.) There is a similar clause in the California Constitution. (Cal.
Const., art. I, § 7, subd. (a).) Both serve to prevent “governmental decisionmakers from
treating differently persons who are in all relevant respects alike.” (Nordlinger v.
Hahn (1992) 505 U.S. 1, 10 [120 L.Ed.2d 1]; see People v. Chatman (2018) 4 Cal.5th
277, 288 (Chatman).) Both also employ different standards of review depending on the
challenged classification, with a lower level of scrutiny in cases like this one that do not

                                               2
involve fundamental rights or suspect classifications. (See People v. Wilkinson (2004)
33 Cal.4th 821, 838 [applying rational basis scrutiny when evaluating two criminal
statutes because, among other things, a defendant “ ‘does not have a fundamental interest
in a specific term of imprisonment’ ”]; see also Nordlinger, at p. 10.)
       In cases subject to this lower level of scrutiny, courts have long held that a
classification does not run afoul of the Equal Protection Clause if there is a rational
relationship between the disparity of treatment and some legitimate governmental
purpose. (Armour v. City of Indianapolis, Ind. (2012) 566 U.S. 673, 680 [182 L.Ed.2d
998]; see Chatman, supra, 4 Cal.5th at p. 289 [stating the same; adding that “we typically
ask two questions”: first, whether the classification treats two or more similarly situated
groups unequally; and second, if it does, whether the classification bears a rational
relationship to a legitimate state purpose].) Under this standard, “[a] classification in a
statute is presumed rational until the challenger shows that no rational basis for the
unequal treatment is reasonably conceivable.” (Chatman, at p. 289.) Courts applying
this standard may find a rational basis exists even when a potential justification for the
law was “ ‘ “[n]ever actually articulated” ’ by lawmakers” nor “ ‘ “empirically
substantiated.” ’ [Citation].” (Ibid.) Courts may do so, moreover, even when “the logic
behind a potential justification” is neither “persuasive [n]or sensible,” so long as it is
“simply rational.” (Ibid.) “Coupled with a rebuttable presumption that legislation is
constitutional, this high bar helps ensure that democratically enacted laws are not
invalidated merely based on a court’s cursory conclusion that a statute’s tradeoffs seem
unwise or unfair.” (Ibid.)
                                              B
       Appellate courts have reached different conclusions when considering whether
the section 3051 exclusion of one-strike offenders violates equal protection, and the issue
is currently pending in the California Supreme Court. Some courts have held that
the exclusion does not violate equal protection. (See People v. Williams (2020)

                                               3
47 Cal.App.5th 475, 488, 493, review granted July 22, 2020, S262229 (Williams);
People v. Moseley (2021) 59 Cal.App.5th 1160, 1162, review granted April 14, 2021,
S267309 (Moseley); People v. Miranda (2021) 62 Cal.App.5th 162, 186, review granted
June 16, 2021, S268384, (Miranda).) Other courts have reached the opposite conclusion.
(See People v. Edwards (2019) 34 Cal.App.5th 183, 192, 197; In re Woods (2021)
62 Cal.App.5th 740, 746, review granted June 16, 2021, S268740.) Here, we conclude
section 3051 is not facially invalid.
       In Williams, the court rejected an equal protection challenge to section 3051,
reasoning “that the risk of recidivism provides a rational basis for the Legislature to treat
violent felony sex offenders sentenced under the one strike law differently than murderers
or others who commit serious crimes.” (Williams, supra, 47 Cal.App.5th at p. 493,
review granted.) In Moseley, the court found the same. (Moseley, supra, 59 Cal.App.5th
at p. 1170, review granted.) It further found that youthful sex offenders and youthful
murderers are not similarly situated. (Id. at p. 1169.) And in Miranda, the court found a
rational basis exists for the Legislature’s decision to treat one-strike offenders differently,
though it rejected the Moseley court’s conclusion that youthful sex offenders and youthful
murderers are not similarly situated. (Miranda, supra, 62 Cal.App.5th at pp. 183 & fn.
13, 185-186, review granted.) The Miranda court reasoned, in large part, that the
Legislature could proceed incrementally in extending section 3051’s benefits and that, in
withholding these benefits from one-strike offenders and certain other offenders, the
Legislature rationally appears to have drawn a line at recidivism risk. (Miranda, at
pp. 185-186.)
       The Legislature’s apparent effort in section 3051, subdivision (h) to exclude those
it determined were less deserving of early parole is a legitimate governmental purpose.
(See Marshall v. United States (1974) 414 U.S. 417, 428 [38 L.Ed.2d 618] [equal
protection clause not violated when Congress excluded from a treatment program
defendants it believed “less likely to adjust and adhere to the disciplines and rigors of the

                                               4
treatment program”].) Where there are plausible and rational reasons for legislative
action, the inquiry is at an end. (See F.C.C. v. Beach Communications, Inc. (1993)
508 U.S. 307, 313-314 [124 L.Ed.2d 211].)
       Because the exclusion of one-strike offenders serves a legitimate governmental
purpose, the exclusion is “minimally rational enough to withstand rational basis
scrutiny.” (Chatman, supra, 4 Cal.5th at p. 298; see id. at p. 297 [“our role in this case is
to review the rationality of the statutes at issue, not measure their fairness or wisdom”].)
Defendant’s facial challenge lacks merit.
                                      DISPOSITION
       The order is affirmed.



                                                     /S/
                                                  MAURO, Acting P. J.



We concur:



    /S/
HOCH, J.



    /S/
RENNER, J.




                                              5